HULBERT, District Judge.
This action, based upon an alleged libelous article published on or about December 23, 1938, was commenced June 5, 1939, and service of the summons and complaint was made on George A. Carlin, general manager of the defendant corporation June 12, 1939. The time of the defendant to answer has been extended by stipulation and further by reason of a motion for a bill of particulars, herewith disposed of.
The plaintiff brought on this motion pursuant to Rule 26, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, to examine the defendant, by George A. Carlin, its general manager, as to the names of the newspapers in which the article, the subject matter of this action was published, the names of the corporations owning said newspapers, the addresses of said corporations and all other matters pertinent thereto.
The motion is premature. The defendant will be required to serve its answer within ten days and the plaintiff may then proceed under Rule 26, Federal Rules of Civil Procedure, to examine as to any matter material to the issue, not privileged, without leave of court. The motion is, therefore, denied without prejudice.